COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              §
 ROBERTO NIETO CRUZ,                                         No. 08-16-00190-CR
                                              §
                            Appellant,                          Appeal from the
                                              §
 v.                                                           147th District Court
                                              §
 THE STATE OF TEXAS,                                        of Travis County, Texas
                                              §
                           State.                          (TC# D-1-DC-15-300933)
                                              §



                                         ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until December 30, 2016. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Kimberly Lee, Court Reporter for the 147th District Court,

for Travis County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before December 30, 2016.

       IT IS SO ORDERED this 5th day of December, 2016.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.